Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

As per the instant Application having Application number 16/830,766, the examiner acknowledges the applicant's submission of the amendment dated 8/5/2022.  Claims 1, 12 and 17 have been amended. Claims 1-20 are pending. 

REASONS FOR ALLOWANCE
	Per the instant office action, claims 1-20 are considered as allowable subject matter. 
	The reasons for allowance of claim 1 are the following: In interpreting the pending claim(s), in light of the Specification and Applicant’s argument(s) filed on 8/5/2022, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record, including the references noted above; neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of “reading, by a data services component of a replication environment in which a replication relationship exists between a source side comprising one or more systems and a target side comprising a target system, and as part of a data refresh operation, a data store and identifying refresh data, from a source object of a plurality of source objects of the data store, that is to be provided to the target system, wherein the data services component is further configured to read a replication log into which changes to one or more source objects of the plurality of source objects are recorded, and send the changes as change data records to a capture service of the replication environment; and retrieving, by the data services component, the refresh data from the source object and sending the refresh data as refresh data records to the capture service of the replication environment, wherein the capture service executes on a system of the one or more systems of the source side and is configured to send the change data to the target system of the target side based on receiving the change data records and send the refresh data to the target system of the target side based on receiving the refresh data records, and is further configured with data record handling routines for applying to received change data records, and wherein the capture service is further configured to apply those data handling routines to the received refresh data records.”
Independent claims 12 and 17 are allowed for the reasons indicated above with respect to claim 1.
	Dependent claims 2-11, 13-16 and 18- 20are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571) 272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



August 26, 2022
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135